DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etter (WO 2012/041605).
	There is disclosed in Etter a capsule processing machine for preparing a beverage, the processing machine comprising: a holder 1 with a cavity having an upwardly oriented mouth for receiving a capsule 2; a cover 3 cooperating with the holder such that the cover and the holder are relatively movable along a movement path from: an open position for inserting or removing the capsule from in between the holder and cover; to a closed position for extracting a beverage from the ingredients within the capsule; a capsule transfer device 6 having a capsule guide 6’, 6” for guiding the 
	In regards to claim 2, the relative movement of the cover and holder is along a straight axis during the final compressing moment of the capsule between the cover and holder.
	In regards to claims 18 and 19, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount the mere claiming of a use of a particular structure.

Allowable Subject Matter
Claims 5 and 8 are allowed.
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive. 
Applicant states that Etter fails to disclose that the capsule guide is “tiltable” during the relative movement of the holder and the cover from the closed position to the open position to reduce the angle to increase the effect of gravity…. The referred to angle is considered to be the angle established between a capsule top horizontal surface and a surface of the capsule guide as the cover moves toward the open position. It is the opinion of the examiner that the capsule guide, being fixed to the cover, is tiltable along with the cover as the cover moves toward the open position. A view of figures 8 and 9 of Etter disclose an angle between the capsule guide 6 and a horizontal top surface 8 of the capsule, where the angle is larger in figure 9 than it appears in figure 8. Where figure 8 is representative of the cover moved to an open position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761